In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-12-0420-CR
                               ________________________


                                     Ivan Marsic, Appellant

                                               v.

                                  The State of Texas, Appellee

                          On Appeal from the County Court at Law No. 1
                                     Randall County, Texas
              Trial Court No. 2012-0157-1, Honorable James W. Anderson, Presiding


                                       March 18, 2013

                              MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

          Ivan Marsic appeals his conviction for possessing marijuana. His sole issue on

appeal concerns the trial court’s decision to deny his motion to suppress evidence. We

affirm.

          The applicable standard of review is that discussed in St. George v. State, 237
S.W.3d 720, 725 (Tex. Crim. App. 2007).             Furthermore, the test used in determining

the existence of probable cause or reasonable suspicion is objective, not subjective.
Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005). That is, we look to see if

the totality of the circumstances was sufficient to create, from the viewpoint of a

reasonable officer, reasonable suspicion or probable cause to believe that crime is afoot

or that the suspects have been or are engaging in crime. Brother v. State, 166 S.W.3d
255, 257 (Tex. Crim. App. 2005).

       The record at bar contains evidence that Deputy Ralston saw a vehicle driving in

a field after 9 p.m. The field was privately owned by several parties, contained at least

one “no trespassing” sign, and had portions fenced off with barbed wire. At least two of

the property owners had also informed him that they did not want trespassers on the

property. When Ralston drove onto the land to investigate, the vehicle hurried away.

Ralston then informed the dispatcher of what he saw and provided a description of the

car. Another deputy near the field heard the dispatch, saw a vehicle matching the

description given by Ralston driving from the field onto an adjacent parking lot, and

effectuated a stop. Eventually, drugs were discovered in the vehicle.

       Below, appellant simply attacked the legitimacy of the stop.        The trial court

overruled the motion to suppress. Appellant now questions that decision on appeal.

       One commits the crime of criminal trespass if he “. . . enters or remains on or in

property of another, including residential land, agricultural land, a recreational vehicle

park, a building, or an aircraft or other vehicle, without effective consent and the person

. . . had notice that the entry was forbidden . . . .” TEX. PENAL CODE ANN. § 30.05(a)(1)

(West Supp. 2012). A reasonable officer would have been cognizant of that statute,

given that all are imputed with knowledge of the law.        Upon coupling that imputed

knowledge with the factual circumstances mentioned above (i.e., the presence of a no



                                             2
trespassing sign, the time of night, and the rapid departure of appellant from the field

when Ralston engaged his high beam headlights), we conclude that a reasonable

officer witnessing the circumstances had, at the very least, reasonable suspicion to

believe a criminal trespass was afoot.       Thus, the occupants in the vehicle were

susceptible to being lawfully stopped or detained.

      That a deputy other than Ralston effectuated the detention matters not. The

basis for stopping a vehicle may be provided by more than one person. Brother v.

State, 166 S.W.3d at 257.    Indeed, the detaining officer need not be personally aware

of every fact that supports a reasonable suspicion before he can detain; rather, the

collective knowledge of the cooperating officers is determinative.     Derichsweiler v.

State, 348 S.W.3d 906, 915 (Tex. Crim. App.), cert. denied, __ U.S. __, 132 S. Ct. 150,

181 L. Ed. 2d 67 (2011). The record at bar contains evidence that the deputy who made

the stop relied on information imparted by Ralston, and, as concluded above, Ralston

had lawful basis to make the stop himself.

      The judgment is affirmed.



                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                             3